DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This instant application No. 16/553700 has claims 1-20 pending.  

Oath/Declaration
The Applicant’s oath/declaration received on August 28, 2019 has been reviewed and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

Priority
Applicant did not claim for any domestic or foreign priority. The effective filing date of this application is August 28, 2019.


Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant’s submission of the Information Disclosure Statement dated August 28, 2019 is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of the PTOL-1449 initialed and dated by the Examiner is attached to the instant Office action.

Drawings
The drawings, as received on August 28, 2019, are acceptable for examination purposes.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 7-8, 11, 14-15, and 18 rejected under 35 U.S.C. 103 as being unpatentable over Emelyanov et al. (Pub. No. US2015/0150003 published on May 28, 2015; hereinafter Emelyanov) in view of Jagtap (Pat. No. US/9612815 issued on April 4, 2017; hereinafter Jagtap).
Regarding claims 1, 8, and 15, Emelyanov disclose the following: 
A computer-implemented method for determining usage of a software product, the method comprising: 
initializing the software product within a virtualized container; 
Emelyanov teaches initializing the software product or Application software [0015, 0052] within a virtualized container, e.g. “For example, in order to allow a container application to apply its own parameters for working with the network. The application can have large buffers, use sockets and use proprietary configuration setting for iptables” [0008] and “The exemplary Container #2 uses only virtualization of memory, Network, Users and groups, IPC objects and Application software” [0052])
identifying processes executing within the virtualized container; 
(Emelyanov teaches identifying processes executing within the virtualized container – process trees and process identifiers, e.g. “Process trees (i.e., when virtualization is on, the container sees only its own processes, beginning with init; process identifiers are also virtualized, thus PID of the init application equals to 1);” [0073])

However, Emelyanov does not disclose the following:
(1)	creating a process fingerprint for the software product, the process fingerprint including identifying information of the processes executing within the virtualized container; and 
(2)	determining usage of the software product on a computing device based, at least partly, on the identifying information of only non-common processes included in the process fingerprint.  
Nonetheless, this feature would have been made obvious, as evidenced by Jagtap.
(1) (Jagtap teaches creating a process fingerprint – cited a list of identified processes or process set – for the software product, the process fingerprint including identifying information of the processes executing within the virtualized container [Column 30, Lines 50-64], e.g. “Returning 
 (2) (Jagtap teaches determining usage of the software product on a computing device [Column 17, Lines 41-56] based, at least partly, on the identifying information of only non-common processes or unapproved processes included in the process fingerprint [Column 28, Lines 10-13])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Emelyanov with the teachings of Jagtap. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the creating and determining step of Jagtap with respect to processes on the container and computing device of Emelyanov. 
The motivation would have been as follows: “Toggling the Dirty Bit/Support Bit to "unsupported," or "off," at step 622 represents that the subject process or process set 228 has not been approved for operation with the CITS Console 200. Nevertheless, the authorized user may add that modified process or process set 228 to the active pool 300 at step 618. The addition of such an unsupported process or process set 228 to the active pool 300, however, may compromise the integrity of the CITS Container 202. Accordingly, the authorized user also may leave the modified process or process set 228 in the passive pool 302 and upload an instance of the modified CITS Container 202 to the solution provider Jagtap].
Regarding claims 4, 11, and 18, Emelyanov in view of Jagtap disclose the following: 
further comprising: 
initializing a respective software product within each of a plurality of virtualized containers; 
(Emelyanov teaches initializing a respective software product within each of a plurality of virtualized containers [0008, 0038, 0051-0052])

However, Emelyanov does not disclose the following:
(1)	identifying non-common processes executing within the each of the plurality of virtualized containers; 
(2)	creating a plurality of process fingerprints, each of the plurality of process fingerprints being associated with the respective software product initialized within a corresponding one of the plurality of virtualized containers and including identifying information of each of the non- common processes executing within the corresponding one of the plurality of virtualized containers; and 
(3)	storing the plurality of process fingerprints in a repository.  
Nonetheless, this feature would have been made obvious, as evidenced by Jagtap.
(1) (Jagtap teaches identifying non-common processes executing within the each of the plurality of virtualized containers, e.g. “If a container GUID is stored in the global registry, then the processes or process sets 228 within the corresponding CITS Container 202 are considered to be supported, valid processes or process sets. And if the container GUID is not registered in the global registry, then the processes or process sets 228 within the corresponding CITS Container 202 are considered to be unsupported processes or processes sets. Nevertheless, unsupported processes or process sets 228 still may be invoked by a CITS Container 202. The same is true for the CITS Container 202 itself” [Column 17, Lines 41-56])
(2) (Jagtap teaches creating a plurality of process fingerprints, each of the plurality of process fingerprints being associated with the respective software product initialized within a corresponding one of the plurality of virtualized containers Column 27, Lines 63-67; Column 28, Lines 1-13; Column 56, Lines 21-43] and including identifying information of each of the non- common or unappoved/unsupported processes executing within the corresponding one of the plurality of virtualized containers [Column 28, Lines 10-13; Column 56, Lines 21-43])
(3) (Jagtap teaches storing the plurality of process fingerprints in a repository, e.g. “But maintaining such a registry in the central registry database 114 helps ensure that the functional/management applications on which a container instance depends are available and correctly configured, which helps ensure the integrity of the corresponding CITS Container 202 and the services supported by that CITS Container 202” [Column 17, Lines 50-56])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Emelyanov with the teachings of Jagtap. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the teachings of Jagtap in accordance with content from the process fingerprint of Emelyanov. 
The motivation would have been as follows: “the central registry database 114 is configured to store a global registry of supported CITS Containers 202 identified by globally unique identifiers (GUIDs), processes or process sets 228 (FIGS. 2 and 3) identified by GUIDs; container affiliations that are maintained by the solution servers 108, and solution specifications for the reference implementation Jagtap].
Regarding claims 7 and 14, Emelyanov in view of Jagtap disclose the following: 
wherein the virtualized container includes an isolated, system-level virtualized container.  
(Emelyanov teaches that the virtualized container includes an isolated, system-level virtualized container, e.g. “Targeted virtualization provides for more flexible container isolation from each other and from a host node” [Abstract])
Claim(s) 2-3, 5-6, 9-10, 12-13, 16-17, and 19 rejected under 35 U.S.C. 103 as being unpatentable over Emelyanov in view of Jagtap in view of Sreekanti et al. (Pub. No. US2017/0054746 published on February 23, 2017; hereinafter Sreekanti).
Regarding claims 2, 9, and 16, Emelyanov in view of Jagtap does not disclose the following: 
further comprising: 
identifying a plurality of processes executing on the computing device; and 
(Emelyanov teaches identifying a plurality of processes executing on the computing device, e.g. “tasks (processes) running on a system” [0009])

However, Emelyanov does not disclose the following:
comparing the identifying information included in the process fingerprint with the identified plurality of processes executing on the computing device to determine usage of the software product.  
Nonetheless, this feature would have been made obvious, as evidenced by Sreekanti.
Sreekanti teaches comparing the identifying information [0033] included in the process fingerprint, e.g. “an approved set of behavior” [0052], with the identified plurality of processes executing on the computing device, e.g. “information about what processes are executing on the hosts, what packages are installed on the hosts, which of the applications are writing to disk, what types of data are being stored to disk, and other similar processing information for each of the application components and associated hosts” to determine usage of the software product [0033, 0052], e.g. “identify approved behavior for the environment using the reports, and compare the approved behavior to supplementary behavior for the environment” [0033])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Emelyanov in view of Jagtap with the teachings of Sreekanti. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the comparing of Sreekanti with respect to processes of Emelyanov in view of Jagtap.
The motivation would have been as follows: “For example, if a new process were executing on an application container that was not identified in the approved behavior, the new process may be flagged and displayed for an administrator of the computing environment” [0052 – Sreekanti].
Regarding claims 3, 10, and 17, Emelyanov in view of Jagtap in view of Sreekanti disclose the following: 
wherein usage of the software product is determined when each respective non-common process associated with the identifying information included in the process fingerprint has a corresponding process executing on the computing device.  
(Sreekanti teaches that usage of the software product is determined, e.g. “the differential communication interactions may be presented as a list to the administrator, however, in other instances, the differential communication interactions may be presented to the administrator 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Emelyanov in view of Jagtap with the teachings of Sreekanti. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the teaching of Sreekanti to determine usage for a software product of Emelyanov in view of Jagtap. 
The motivation would have been as follows: “Once presented to the administrator, the administrator may select one or more of the interactions to identify further characteristics about each of the communications, select the communication interaction to implement a new security process within the environment, select the communication interaction to approve the interaction or add the interaction to the approved set of communication interactions, or provide any other similar input” [0049 – Sreekanti].
Regarding claims 5, 12, and 19, Emelyanov in view of Jagtap in view of Sreekanti disclose the following: 
further comprising: 
identifying non-common processes executing on a computing system; 
Sreekanti teaches identifying non-common processes executing on a computing system [0049], e.g. “if the collection service identifies a new communication interaction in the second set of communication interactions that is not included in the approved set of communication interactions, the new communication interaction may be flagged and placed in a differential set of communication interactions” [0049])
comparing each of the identified non-common processes executing on the computing system to identifying information included in one or more of the plurality of process fingerprints; and 
(Sreekanti teaches comparing each of the identified non-common processes executing on the computing system to identifying information included in one or more of the plurality of process fingerprints [0049, 0052, 0055, 0058, 0061], e.g. “The processing data may be used to generate an approved set of behavior for the computing environment, which may be compared to information from alter reports to flag possible unapproved behavior” [0052])
determining that a particular software product is used on the computing system when each of the non-common processes identified by the identifying information of one of the one or more process fingerprints, which is associated with the particular software product, are included among the identified non-common processes executing on the computing system.  
(Sreekanti teaches determining that a particular software product is used on the computing system [0067, 0071], e.g. “generate an approved set of communication interactions for the plurality of application components based on the communication data” [0067], when each of the non-common processes identified by the identifying information of one of the one or more process fingerprints, which is associated with the particular software product, are included a first set of reports may identify a set of approved processes executing on the host computing systems” [0071])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Emelyanov in view of Jagtap with the teachings of Sreekanti. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the teachings of Sreekanti within the computing system of Emelyanov in view of Jagtap.
The motivation would have been as follows: “once the set of approved communication interactions are determined, the interactions may be provided to an administrator, allowing the administrator to review the communications and approve or reject communications to be included in the set of approved communication interactions” [0067 – Sreekanti].
Regarding claims 6 and 13, Emelyanov in view of Jagtap in view of Sreekanti disclose the following: 
further comprising: 
notifying a user that the particular software product is being used on the computing system.  
(Sreekanti teaches notifying a user that the particular software product is being used on the computing system [0049, 0070], e.g. “In some instances, display module 810 may allow the administrator to interact with or provide feedback regarding the display of the application components. For example, the administrator may be allowed to add communication the differential set to the approved set. In another example, the user may select a displayed interaction from the differential set, and implement a new security function to prevent future communications between the same components” [0070])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Emelyanov in view of Jagtap with the teachings of Sreekanti. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the notifying step of Sreekanti on the computing system of Emelyanov in view of Jagtap.
The motivation would have been as follows: “However, if necessary, the user may zoom into a particular service group to analyze the data interactions between each of the components in the group” [0062 – Sreekanti].

Conclusion  
The prior arts used for this office action were the most substantial for this rejection. 

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gilles Kepnang whose telephone number is (571) 270-7417. Business hours for Examiner are Monday – Friday (8:00 AM – 5:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, please contact Lewis Bullock (571) 272-3759. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-
/GILLES R KEPNANG/Examiner, Art Unit 2199                                                                                                                                                                                                        March 13, 2021